Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The receipt is acknowledged of Appeal Brief filed 02/26/2021. 

The Appeal Brief was discussed during an Appeal Conference held on May 13, 2021. The SPE Panel decided to drop the art rejection and allow claim 10 that set forth the metes and bounds of compressive strength claimed by claim 1. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Klancnik, Gordon on May 24, 2021.

The application has been amended as follows: 
a)	In claim 1, last line of the claim and before the period, the following sentence has been inserted ----and is 168 MPa or less----.
carboxymethylcellulose (CMC)----.
c)	Claims 2, 10 and 18 have been canceled.

Election/Restrictions
Claim 1 is allowable (as amended by examiner amended above). The restriction requirement of species of peptides of claims 13, 15 and 22, and invention of claim 16 as set forth in the Office action mailed on 07/17/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to the above claims that require all the limitations of allowable claim 1. Specifically, the restriction requirement of species of peptide is fully withdrawn. Further the restriction requirement between the dosage form of claim 1 and device comprising the dosage form of claim 16 has been withdrawn. Claims 13, 15, 16 and 22 are rejoined. Claims 2 and 18 are directed to solid dosage form and method of its making remain withdrawn from further consideration because they do not require all the limitations of an allowable claim 1 as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 3-9, 11, 13-17, 19-22 are allowed.

The following is an examiner’s statement of reasons for allowance: claim 1 is directed to a solid dosage form for needle-free injection having a moisture content of between 1 and 5 % (w/w), the solid dosage form comprising: a dried matrix including a least a first excipient and 0.01 to 50 % (w/w) of a therapeutic protein; and one or more additional excipients and 5 to 95 % (w/w), based on the total weight of the solid dosage form, of CMC blende in the dosage form, wherein the dosage form has a width of 0.5 mm to 2 mm, wherein the compressive strength of the dosage form is at least 80 MPa and is 168 MPa or less. The closest prior art reference, Buch-Rasmussen, while teaches solid dosage form comprising the claimed amount of CMC and teaches dry dosage form, i.e. no moisture, and having overlapping dimension with the claimed dosage form, however, the reference teaches very low compressive strength of the dosage form of 0.9 MPa to 22 MPa, as calculated by applicants, which is far below the claimed compressive strength. The secondary references Cherif-Cheikh and Thanoo do not teach compressive strength of dosage forms at all. Zhang teaches the claimed compressive strength, however, not related to a dosage form comprising CMC in the claimed amount, and does not teach the claimed moisture content, or the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./